Case 1:19-cr-00165-LEK Document 16 Filed 08/19/20 Page 1 of 3         PageID #: 118




KENJI M. PRICE #10523
United States Attorney
District of Hawaii

GREGG PARIS YATES #8225
Assistant U.S. Attorney
Room 6-100, PJKK Federal Building
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
Facsimile: (808) 541-2958
Email: Gregg.Yates@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,      )             CR. NO. 19-00165-LEK
                               )
               Plaintiff,      )             NOTICE OF APPEARANCE ON
                               )             BEHALF OF THE UNITED
          vs.                  )             STATES; CERTIFICATE OF
                               )             SERVICE
BARBARA WILLIAMS,              )
                               )
               Defendant.      )
______________________________ )

     NOTICE OF APPEARANCE ON BEHALF OF THE UNITED STATES

            COMES NOW, Assistant United States Attorney Gregg Paris Yates,

and hereby enters his appearance before the U.S. District Court, District of Hawaii,

on behalf of the United States in the above-captioned case.
Case 1:19-cr-00165-LEK Document 16 Filed 08/19/20 Page 2 of 3     PageID #: 119




           DATED: August 19, 2020, at Honolulu, Hawaii.

                                         KENJI M. PRICE
                                         United States Attorney
                                         District of Hawaii


                                         By /s/ Gregg Paris Yates
                                          GREGG PARIS YATES
                                          Assistant U.S. Attorney
Case 1:19-cr-00165-LEK Document 16 Filed 08/19/20 Page 3 of 3        PageID #: 120




                          CERTIFICATE OF SERVICE

            I hereby certify that, on the dates and by the methods of service noted

below, a true and correct copy of the foregoing was served on the following at

their last known addresses:

Served Electronically through CM/ECF:

      Birney Bervar                         bbb@bervar-jones.com
      Bervar & Jones
      Alakea Corporate Tower
      1100 Alakea Street, 20th Floor
      Honolulu, Hawaii 96813

      Attorney for Defendant
      BARBARA WILLIAMS

            DATED: August 19, 2020, at Honolulu, Hawaii.


                                            /s/ Melena Malunao
                                            U.S. Attorney’s Office
                                            District of Hawaii
